     4:20-cv-03069-CRZ Doc # 20 Filed: 08/31/20 Page 1 of 2 - Page ID # 155




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

ANDREW JOHANSSON, on behalf of
themselves and the Class Members
described herein; HEATHER PORTER,                         4:20CV3069
on behalf of themselves and the Class
Members     described    herein; JON
PEARCE, on behalf of themselves and                          ORDER
the Class Members described herein;
LINDA STANLEY, on behalf of
themselves and the Class Members
described herein; and ANETRA FAISON,
on behalf of themselves and the Class
Members described herein;

                        Plaintiffs,

       vs.

NELNET, INC., a Nebraska Corporation;
NELNET SERVICING, LLC, a Nebraska
limited liability company; and NELNET
DIVERSIFIED SOLUTIONS, LLC, a
Nebraska limited liability company;

                        Defendants.



       The above-captioned action was randomly assigned to the undersigned
magistrate judge for final disposition. Defendants have filed a motion to requesting
permission to file a brief in support of their motion to dismiss which exceeds the
word limit by 1,500 words. This motion will be granted. Unless all parties consent
to final disposition by a magistrate judge, the undersigned cannot enter a ruling on
a motion to dismiss. If the parties do not so consent, the case will be reassigned
to a district judge.


       Accordingly,
    4:20-cv-03069-CRZ Doc # 20 Filed: 08/31/20 Page 2 of 2 - Page ID # 156




       IT IS ORDERED that Defendant’s Unopposed Motion to Exceed NECivR
7.1(d) World Limit is granted. (Filing No. 19). To avoid any delays in this case,

      1)    If the parties consent to final disposition of the case by the
            undersigned magistrate judge, on or before September 14, 2020, they
            shall complete the “CONSENT TO RANDOM ASSIGNMENT TO
            MAGISTRATE JUDGE” located on the court’s website at
            http://www.ned.uscourts.gov/forms/. After all parties have signed this
            form, e-mail it in .pdf format to clerk@ned.uscourts.gov. Do not
            electronically file this form or submit it to chambers.

      2)    In the absence of timely submitting the fully executed consent form in
            accordance with paragraph (1) of this order, the case will be
            reassigned to a district judge.


      Dated this 31st day of August, 2020.

                                             BY THE COURT:

                                             s/ Cheryl R. Zwart
                                             United States Magistrate Judge
